DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicants' Election
01.	Responding to the 5/28/2021 [hereinafter "5/28"] Restriction Requirement, the 5/6/2022 Response [hereinafter "electing Response"]) confirmed electing Species A1/B1, with traverse (see the 1/12/2022 Informal Response), for prosecution on the merits. In traversing, the electing Response contended FIGs. 5, 6, 8, and 9 are directed to different features. 
In response, such a contention does not persuade because the Requirement spells out the choice between Species A1 and A2, and B1 and B2, wherein A1 and A2, and B1 and B2, are expressly, mutually exclusive, and Applicants are asked to elect A1B1, A1B2, A2B1, and A2B2. The Restriction Requirement demonstrates the burden on examination by noting the mutually exclusive characteristics. 
Th Response's contention that there is no burden, therefore, is a conclusory statement lacking any basis in fact and therefore is a general contention found to be in fact an election without traverse. See, for example, M.P.E.P. § 818.01(a). 
Relevant Sections of 35 U.S.C. § 112, Under the AIA  Provisions
02.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
35 U.S.C. § 112 (b) Rejections of the Claims
03.	Claims 3, 19, and 20 are rejected under 35 U.S.C. § 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter Applicants regard as the invention.
In claims 3, 19, and 20, a transistor "diode-connect[ing]" a transistor is indefinite because the specification fails to define how the scope of "diode-connect[ing]" of a transistor by another transistor is to be limited. If it is a process, then it is noted that the claims are directed to product that do NOT recite a specific structure resulting in the actual or inherent limiting of the scope of the claim by the "diode-connect[ion]" of one transistor by another. 
A person skilled in the art, therefore, would not know what is the scope of the claimed invention and thus would not be on notice of the bounds of the protected invention to avoid infringing. See, for example, Biosig Instruments, Inc. v. Nautilus, Inc., 715 F.3d 891, 106 U.S.P.Q.2d 1554 (Fed. Cir. 2013) (stating that "the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent." Citation deleted).
Claims 3, 19, and 20, therefore, have indefinite scopes. 
Accordingly, claims 3, 19, and 20 are rejected under 35 U.S.C. § 112(b) as failing to "particularly point[] out and distinctly claim[] the subject matter [that] the [Applicants regard] as [the] invention."
The claims being definite is a threshold issue to determining scope of the claims and thus determining their patentability over the prior art. 
The lack of clarity in the above noted feature is especially detrimental because it appears to be important for the disclosed invention. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
Requiring "diode-connect[ing]" of a transistor by another transistor does NOT make sense as a limitation, and results in claims 3, 19, and 20 having scopes that hinder meaningfully searching the prior art to determine whether the claims distinguish over the prior art.
Correction is required.
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
Statutory Bases of the Prior Art Rejections
04.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
05.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Anticipation
06.	Claims 1, 2, and 4-18 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by Pre-Grant Publication [hereinafter "PGPub"] US 2017/ 0004798 of a U.S. patent application for inventors Park et al. [hereinafter "Park"]. PGPub 2015/0021594 to inventors Yamada et al. [hereinafter "Yamada"] is provided as evidence.
As to interpreting scope of the claims, "[t]he subject matter of a properly construed claim is defined by the terms that limit its scope. … . As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A)	statements of intended use or field of use,
(B)	'adapted to' or 'adapted for' clauses,
(C)	'wherein' clauses, or
(D)	'whereby' clauses.
This list of examples is not intended to be exhaustive." See M.P.E.P. § 2106IIC. 
If a prior art structure is capable of performing the intended use recitation in a product claim, then it meets the claim. See, for example, In re Schreiber, 44 USPQ2d 1429, 1431-1432 (Fed. Cir. 1997) (affirming anticipation rejection based on Board's factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant's claim) and cases cited therein. 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Accordingly, absent reciting required structural feature(s) achieving the functional effect, or affect, a functional recitation is determined to be optional intended use (or intended outcome) language not distinguishing scope of a product claim over a prior art product capable of modification for use according to the intended use, or to yield the intended outcome, the claims recite. See M.P.E.P. § 2114 and the precedents cited therein.
Noting that claim 10 expressly recites "further comprising" for reciting features that are meant to further limit scope of a claim, and noting that claims 1, 4-9, and 11-18 recite "wherein …" instead of further comprising or comprising (for example, with respect to claim 1), features introduced as wherein are considered and deemed to introduce intended, but not limiting, feature(s) for use with the claim required features. 
A similar conclusion is reached Under the Doctrine of Claim Differentiation, however, "the presence of a dependent claim [adding] a … limitation gives rise to a presumption that the [added] limitation … is not present in the … claim [from which the dependent claim depends]." Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir. 2005) (en banc). And under the Doctrine of Claim Differentiation, "[w]here some claims are broad and others narrow, the narrow claim limitations cannot be read into the broad [claim]." See, for example, Yarway Corp. v. Eur-Control USA, Inc., et al., 227 USPQ 352, 356 (Fed. Cir. 1985) (quoting Kalman v. Kimberly-Clark Corp., 218 USPQ 781, 788 (Fed.Cir. 1983), cert. denied, 104 S.Ct. 1284, 224 USPQ 520 (1984)).
Under the Doctrine of Claim Differentiation, "wherein" is treated differently from "comprising."
In view of the above, therefore, scope of claims 1, 2, 4-9, and 11-18, the recitations introduced by wherein are considered and determined to be intended, not required, features not further limiting the product claims other than that the anticipating prior art be so usable/modifiable. 
With respect to claims 1, 2, 4-9, and 11-18, Park describes: a product comprising: a substrate that includes a display area and a sensor area, wherein the display area includes a main pixel and the sensor area includes an auxiliary (periphery pixel). See, for example, the front-page figure and [0055]. 
As to the ability for the pixel to be connected to circuits including transistors, Park itself is evidence (see, for example, the front page showing transistor TFT) is evidence that a person of ordinary skill in the art well knows that the product Park describes has such capability and Yamada teaches (see, for example, [0123] that such transistors can comprise oxide semiconductors and LTPS. 
With respect to claim 10, absent more, reciting "further comprising a component disposed under the substrate and that corresponds to the sensor area and includes an electronic element that emits or receives light," has been considered and determined to have a scope anticipated by any other of the semiconductor elements in Park since a semiconductor material "receives" light.
Statutory Basis of the 35 U.S.C. § 101 Rejections
08.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
35 U.S.C. § 101 Rejections of the Claims -- Double Patenting
09.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer complying with 37 CFR § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney, or agent, of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based "eTerminal Disclaimer" may be filled out completely online using web-screens. An "eTerminal Disclaimer" is auto-processed and immediately approved upon submission if it meets all requirements.
For more information about "eTerminal Disclaimers," please see: www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
-10.	Claims 1, 2, and 4-18 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claim 1 of U.S. Pat. Nos. 11271055 and 11404512 to inventors Bae et al. [hereinafter "Bae"] and Kim et . [hereinafter "Kim"]. Yamada is provided as evidence.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of Bae anticipates claims 1, 2, and 4-18 of this application. For example, claim 1 of Bae recites "a substrate comprising a display area and a sensor area, wherein the display area comprises a first pixel, and the sensor area comprises a second pixel," and this recitation anticipates the required features of claim 1 in this application. Yamada (as explained, supra, in the 102 rejection) is evidence that the art well knows that the product of claim 1 of Bae can be used with transistors that comprise semiconductor oxides or LTPS. 
Similarly, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of Kim anticipates claims 1, 2, and 4-18 of this application. For example, claim 1 of Kim recites "a substrate comprising a sensor area, a first non-display area at least partially surrounding the sensor area, and a main display area at least partially surrounding the first non-display area; a plurality of auxiliary pixels disposed in the sensor area[; and] a plurality of main pixels disposed in the main display area," and this recitation anticipates the required features of claim 1 in this application. Yamada (as explained, supra, in the 102 rejection) is evidence that the art well knows that the product of claim 1 of Kim can be used with transistors that comprise semiconductor oxides or LTPS.
Accordingly, claims 1, 2, and 4-18 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claim 1 of Bae and claim 1 of Kim, wherein Yamada is evidence that a person of ordinary skill in the art well knows to connect, if so wished/desired, the Bae claim 1 product, or the Kim claim 1 product, with circuits having transistors as recited, but not required, in claim 1 of this application. 
Applicants may overcome such a rejection by filing a terminal disclaimer. See In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
CONCLUSION 
11.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814